


VOLCANO CORPORATION
OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT PLAN
Section 1.INTRODUCTION.
The Volcano Corporation Officer Change in Control Severance Benefit Plan (the
“Plan”) is hereby established effective February 12, 2014 (the “Effective
Date”). The purpose of the Plan is to provide for the payment of severance
benefits to selected officer level employees of Volcano Corporation (the
“Company”) in the event that such employees become subject to involuntary or
constructive employment terminations in connection with an acquisition of the
Company. This Plan document also is the Summary Plan Description for the Plan.
For purposes of the Plan, the following terms are defined as follows:
(a)    “Affiliate” means any “parent” or “subsidiary” of the Company as such
terms are defined in Rule 405 of the Securities Act of 1933, as amended. The
Plan Administrator shall have the authority to determine the time or times at
which “parent” or “subsidiary” status is determined within the foregoing
definition.
(b)    “Annual Base Salary” means the annualized base pay amount (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) as in effect immediately prior to a Covered Termination
and prior to any reduction that would give rise to an employee’s right to resign
for Good Reason.
(c)    “Board” means the Board of Directors of the Company; provided, however,
that if the Board has delegated authority to administer the Plan to the
Compensation Committee of the Board, then “Board” shall also mean the
Compensation Committee.
(d)    “Cause” means cause or misconduct as defined in the Individual Severance
Arrangement as in effect on the date of termination of employment, or in the
absence of any such applicable definition, any of the following with respect to
the employee: (i) conviction of the employee by a court of competent
jurisdiction of any felony or a crime involving moral turpitude; (ii) the
employee’s knowing failure or refusal to follow reasonable instructions of the
Board or reasonable policies, standards and regulations of the Company or its
Affiliate; (iii) the employee’s continued failure or refusal to faithfully and
diligently perform the usual, customary duties of his employment with the
Company or its Affiliate; (iv) the employee’s repeatedly conducting himself or
herself in an unprofessional, unethical, immoral or fraudulent manner; or (v)
the employee’s conduct discredits the Company or any Affiliate or is detrimental
to the reputation, character and standing of the Company or any Affiliate. The
determination whether a termination is for Cause shall be made by the Plan
Administrator in its sole and exclusive judgment and discretion.
(e)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(1)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the

1.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
(2)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(3)    the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(4)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
(5)    individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.
Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Once a Change in Control has occurred, no future events shall
constitute a Change in Control for purposes of the Plan.
(f)    “Closing” means the initial closing of the Change in Control as defined
in the definitive agreement executed in connection with the Change in Control.
In the case of a series of transactions

2.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




constituting a Change in Control, “Closing” means the first closing that
satisfies the threshold of the definition for a Change in Control.
(g)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Company” means Volcano Corporation or, following a Change in Control,
the surviving Entity resulting from such event.
(j)    “Covered Period” means the period commencing ninety (90) days prior to
the Closing of a Change in Control and ending twelve (12) months following the
Closing of a Change in Control.
(k)    “Covered Termination” means an Involuntary Termination that occurs within
the Covered Period. For such purposes, if the events giving rise to an
employee’s right to resign for Good Reason arise within the Covered Period, and
the employee’s resignation occurs not later than thirty (30) days after the
expiration of the Cure Period (as defined below), such termination shall be a
Covered Termination.
(l)    “Director” means a member of the Board.
(m)    “Eligible Officer” means an officer of the Company that meets the
requirements to be eligible to receive Plan benefits as set forth in Section 2.
(n)    “Employment Agreement” means any individual employment offer letter,
contract or agreement that an Eligible Officer has with the Company.
(o)    “Entity” means a corporation, partnership, limited liability company or
other entity.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(q)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.
(r)     “Good Reason” means the existence of one or more of the following
conditions which occur without the employee’s express written consent, provided
that (i) the employee has first provided written notice to the Plan
Administrator of the existence of such condition within 30 days after its
initial existence, (ii) the Company has not remedied such condition within the
30 day period after the employee’s written notice is received by the Plan
Administrator (the “Cure Period”), and (iii) the employee’s resignation from all
positions he or she then-holds with the Company is effective not later than 30
days after expiration of the Cure Period where the Company has failed to
reasonably cure the conditions: (A) a material diminution in the employee’s base
compensation; (B) a material diminution in the employee’s authority, duties, or

3.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




responsibilities; (C) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the employee is required to report,
including a requirement that the employee report to a corporate officer or
employee instead of reporting directly to the Board; (D) a material diminution
in the budget over which the employee retains authority; (E) a material change
in the geographic location at which the employee must perform the services; and
(F) any other action or inaction that constitutes a material breach by the
Company of the agreement under which the employee provides services.
(s)    “Individual Severance Arrangement” mean any Employment Agreement
providing for severance benefits to an Eligible Officer or any other severance
arrangement between the Eligible Officer and the Company other than the Plan, in
each case that remains in effect through the date of a Covered Termination.
(t)    “Involuntary Termination” means an employee’s termination from all
positions he or she then holds with the Company, which termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h) without regard to any alternative definition thereunder), and which
is due to either (i) a termination by the Company without Cause and other than
as a result of death or disability or (ii) a resignation by the Participant for
Good Reason.
(u)    “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(v)    “Participation Agreement” means an agreement between an employee and the
Company in substantially the form of Appendix A attached hereto, and which may
include such other terms as the Board deems necessary or advisable in the
administration of the Plan.
(w)    “Plan Administrator” means the Board prior to the Closing and the
Representative upon and following the Closing.
(x)    “Representative” means one or more members of the Board or other persons
or Entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section 7(a).
(y)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (ii) any partnership, limited liability company or other entity
in which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
(z)    “Target Bonus” means with respect to an employee, if there is a cash
bonus plan applicable to such employee for the year in which the Covered
Termination of such employee occurs, the cash bonus that would be payable to
such employee under such cash bonus plan. If the amount of bonus payable under
such cash bonus plan is dependent upon the attainment of previously established
performance goals, the Target Bonus amount will be determined as if all the
applicable performance goals for such year were attained at a level of 100%. If
no cash bonus plan is in effect for the year in which such Covered Termination
occurs, the Target Bonus Amount will be the applicable percentage of the
employee’s Annual

4.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




Base Salary that is the same percentage of annual base salary at the rate in
effect for the employee the preceding calendar year that would have been payable
to the employee under any cash bonus plan in effect for the employee for the
preceding calendar year as if all the applicable performance goals were attained
for such preceding calendar year at a level of 100%. If no cash bonus plan is in
effect for the employee for the year in which the Covered Termination occurs or
the preceding calendar year, the Target Bonus for such employee will be $0.
Section 2.    ELIGIBILITY FOR BENEFITS.
(a)    Eligible Officer. An employee of the Company is eligible to participate
in the Plan if (i) the employee is a Senior Vice President or higher level
officer and has been provided a Participation Agreement by the Company; (ii)
such employee has signed and returned such Participation Agreement to the
Company within the period specified therein; (iii) such employee’s employment
with the Company terminates due to a Covered Termination; and (iv) such employee
meets the other Plan eligibility requirements set forth in this Section 2. The
determination of whether an employee is an Eligible Officer shall be made by the
Plan Administrator, in its sole discretion, and such determination shall be
binding and conclusive on all persons
(b)    Release Requirement. In order to be eligible to receive benefits under
the Plan, the employee also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate (the “Release”), within the applicable time period set forth
therein, but in no event more than fifty (50) days following the date of the
applicable Covered Termination, and such Release must become effective in
accordance with its terms. The Company, in its sole discretion, may modify the
form of the Release to comply with applicable law. The Release may be
incorporated into a termination agreement or other agreement with the employee.
(c)    No Duplicative Benefits Provided Under Plan. This Plan does not supersede
the terms of any Individual Severance Arrangement. Unless otherwise determined
by the Plan Administrator in its discretion, if an employee is an Eligible
Officer and otherwise eligible to receive severance benefits under this Plan
that are of the same category and would otherwise duplicate the benefits
available under the terms of any Individual Severance Arrangement (“Duplicative
Benefits”) such Eligible Officer will receive severance benefits under the
Individual Severance Arrangement in lieu of any Plan benefits to the extent such
benefits are Duplicative Benefits, and severance benefits will be provided under
the Plan only to the extent, if any, that Plan benefits are not Duplicative
Benefits.
(d)    Exceptions to Benefit Entitlement. An employee who otherwise is an
Eligible Officer will not receive benefits under the Plan in the following
circumstances, as determined by the Plan Administrator in its sole discretion:
(1)    The employee voluntarily terminates employment with the Company without
Good Reason, or terminates employment due to the employee’s death or disability.
Voluntary terminations include, but are not limited to, resignation, retirement
or failure to return from a leave of absence on the scheduled date.
(2)    The employee voluntarily terminates employment with the Company in order
to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Affiliate.
(3)    The employee is offered immediate reemployment by a successor to the
Company or an Affiliate or by a purchaser of the Company’s assets, as the case
may be, following a Change

5.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




in Control and the terms of such reemployment would not otherwise give rise to
the employee’s right to resign for Good Reason (determined as if the entity
offering such reemployment were the Company). For purposes of the foregoing,
“immediate reemployment” means that the employee’s employment with the successor
to the Company or an Affiliate or the purchaser of its assets, as the case may
be, results in uninterrupted employment such that the employee does not incur a
lapse in pay or benefits as a result of the change in ownership of the Company
or the sale of its assets.
(4)    The employee is rehired by the Company or an Affiliate and recommences
employment prior to the date benefits under the Plan are scheduled to commence.
Section 3.    AMOUNT OF BENEFIT.
(a)    Severance Benefit. Benefits under the Plan shall be provided to an
Eligible Officer as set forth in the Participation Agreement.
(b)    Additional Benefits. Notwithstanding the foregoing, the Company may, in
its sole discretion, provide benefits to employees who are not Eligible Officers
(“Non-Eligible Employees”) chosen by the Board, in its sole discretion, and the
provision of any such benefits to a Non-Eligible Employee shall in no way
obligate the Company to provide such benefits to any other Non-Eligible
Employee, even if similarly situated. If benefits under the Plan are provided to
a Non-Eligible Employee, references in the Plan to “Eligible Officer” (and
similar references) shall be deemed to refer to such Non-Eligible Employee.
(c)    Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Officer’s severance benefits, in whole or in
part, by pay and benefits provided during a period following written notice of a
plant closing or mass layoff, pay and benefits in lieu of such notice, or other
similar benefits payable to the Eligible Officer by the Company or an Affiliate
that become payable in connection with the Eligible Officer’s termination of
employment pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act or any other
similar state law, (ii) any Company policy or practice providing for the
Eligible Officer to remain on the payroll for a limited period of time after
being given notice of the termination of the Eligible Officer’s employment, or
(iii) any other severance benefit agreement or arrangement between the Company
and the Eligible Officer, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 3(c) shall be made such that any benefit under
the Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (i.e., any cash severance benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by any
continued insurance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the severance
benefits of one Eligible Officer and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Officer, even if similarly situated. In
the Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.
(d)    Parachute Payments. The following provisions shall not supersede any
provisions to the contrary provided under any Individual Severance Arrangement,
if applicable:
(1)    Any provision of the Plan to the contrary notwithstanding, if any payment
or benefit an Eligible Officer would receive from the Company pursuant to the
Plan or otherwise (“Payment”)

6.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount (defined below). The “Reduced Amount” shall be either (x)
the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Eligible Officer’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for the Eligible Officer. If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata.
(2)    In the event it is subsequently determined by the Internal Revenue
Service that some portion of the Reduced Amount as determined pursuant to clause
(x) in the preceding paragraph is subject to the Excise Tax, the Eligible
Officer agrees to promptly return to the Company a sufficient amount of the
Payment so that no portion of the Reduced Amount is subject to the Excise Tax.
For the avoidance of doubt, if the Reduced Amount is determined pursuant to
clause (y) in the preceding paragraph, the Eligible Officer will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
(3)    Unless the Eligible Officer and the Company agree on an alternative
accounting firm or law firm, the accounting firm engaged by the Company for
general tax compliance purposes as of the day prior to the effective date of the
Change in Control shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder.
Section 4.    RETURN OF COMPANY PROPERTY.
An Eligible Officer will not be entitled to any severance benefit under the Plan
unless and until the Eligible Officer returns all Company Property. For this
purpose, “Company Property” means all Company documents (and all copies thereof)
and other Company property which the Eligible Officer had in his or her
possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).
Section 5.    TIME OF PAYMENT AND FORM OF BENEFIT.
The Company reserves the right in the Participation Agreement to specify whether
severance payments under the Plan will be paid in a single sum, in installments,
or in any other form and to determine the timing of such payments. All such
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes. If an Eligible Officer is indebted to the Company on his
or her termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. All severance
benefits provided under the Plan are intended to satisfy the requirements for

7.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




an exemption from application of Section 409A of the Code to the maximum extent
that an exemption is available and any ambiguities herein shall be interpreted
accordingly.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with an Eligible Officer’s termination of
employment unless and until the Eligible Officer has also incurred a “separation
from service,” as such term is defined in Treasury Regulations Section
1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be provided to the Eligible Officer without
causing the Eligible Officer to incur the adverse personal tax consequences
under Section 409A.
It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Officer be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v). However, if the Company determines that
any such benefits payable under the Plan constitute “deferred compensation”
under Section 409A and the Eligible Officer is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (A) the timing of such benefit payments shall
be delayed until the earlier of (1) the date that is six (6) months and one (1)
day after the Eligible Officer’s Separation from Service and (2) the date of the
Eligible Officer’s death (such applicable date, the “Delayed Initial Payment
Date”), and (B) the Company shall (1) pay the Eligible Officer a lump sum amount
equal to the sum of the benefit payments that the Eligible Officer would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this paragraph and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.
In no event shall payment of any benefits under the Plan be made prior to an
Eligible Officer’s termination date or prior to the effective date of the
Release. If the Company determines that any payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, and the Eligible
Officer’s Separation from Service occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which the Eligible Officer’s Separation from Service occurs, then
regardless of when the Release is returned to the Company and becomes effective,
the Release will not be deemed effective any earlier than the latest permitted
effective date (the “Release Deadline”). If the Company determines that any
payments or benefits provided under the Plan constitute “deferred compensation”
under Section 409A, then except to the extent that payments may be delayed until
the Delayed Initial Payment Date pursuant to the preceding paragraph, on the
first regular payroll date following the effective date of an Eligible Officer’s
Release, the Company shall (1) pay the Eligible Officer a lump sum amount equal
to the sum of the benefit payments that the Eligible Officer would otherwise
have received through such payroll date but for the delay in payment related to
the effectiveness of the Release and (2) commence paying the balance, if any, of
the benefits in accordance with the applicable payment schedule.
Section 6.    REEMPLOYMENT.

8.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




In the event of an Eligible Officer’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to the Plan have
been paid, the Company, in its sole and absolute discretion, may require such
Eligible Officer to repay to the Company all or a portion of such severance
benefits as a condition of reemployment.
Section 7.    RIGHT TO INTERPRET AND ADMINISTER PLAN; AMENDMENT AND TERMINATION.
(a)    Interpretation and Administration. Prior to the Closing, the Board shall
be the Plan Administrator and shall have the exclusive discretion and authority
to establish rules, forms, and procedures for the administration of the Plan and
to construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Board shall be
binding and conclusive on all persons. Upon and after the Closing, the Plan will
be interpreted and administered in good faith by the Representative who shall be
the Plan Administrator during such period. All actions taken by the
Representative in interpreting the terms of the Plan and administering the Plan
upon and after the Closing will be final and binding on all Eligible Officers.
Any references in this Plan to the “Board” or “Plan Administrator” with respect
to periods following the Closing shall mean the Representative.
(b)    Amendment. The Plan Administrator reserves the right to amend this Plan
at any time in its discretion; provided, however, that any amendment of the Plan
that would adversely affect a particular employee will not be effective as to
such employee without his or her written consent if at the time of such
amendment: (i) such employee previously has been terminated in a Covered
Termination, and (ii) the employee has an effective Participation Agreement.
(c)    Termination. The Plan will automatically terminate following satisfaction
of all the Company’s obligations under the Plan. The Plan may be earlier
terminated at any time at the discretion of the Plan Administrator, provided,
however, that no such discretionary termination by the Plan Administrator may be
implemented with respect to any employee without his or her written consent if
at such time: (i) the employee previously has been terminated in a Covered
Termination and (ii) the employee has an effective Participation Agreement.
Section 8.    NO IMPLIED EMPLOYMENT CONTRACT.
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
Section 9.    LEGAL CONSTRUCTION.
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.
Section 10.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan

9.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




Administrator in writing by an applicant (or his or her authorized
representative). The Plan Administrator is:
Volcano Corporation
Board of Directors
3721 Valley Center Drive, Suite 500
San Diego, CA 92130


(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Volcano Corporation
Board of Directors
3721 Valley Center Drive, Suite 500
San Diego, CA 92130
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable

10.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




access to, and copies of, all documents, records and other information relevant
to his or her claim. The review shall take into account all comments, documents,
records and other information submitted by the applicant (or his or her
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Officer’s
claim or appeal within the relevant time limits specified in this Section 10,
the Eligible Officer may bring legal action for benefits under the Plan pursuant
to Section 502(a) of ERISA.
Section 11.    BASIS OF PAYMENTS TO AND FROM PLAN.
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.
Section 12.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal

11.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




Revenue Service is 33-0928885. The Plan Number assigned to the Plan by the Plan
Sponsor pursuant to the instructions of the Internal Revenue Service is 510.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Volcano Corporation
3721 Valley Center Drive, Suite 500
San Diego, CA 92130


In addition, service of legal process may be made upon the Plan Administrator.
(d)    Plan Sponsor. The “Plan Sponsor” is:
Volcano Corporation
3721 Valley Center Drive, Suite 500
San Diego, CA 92130
(800) 228-4728


(e)    Plan Administrator. The Plan Administrator is the Board prior to the
Closing and the Representative upon and following the Closing. The Plan
Administrator’s contact information is:
Volcano Corporation
Board of Directors or Representative
3721 Valley Center Drive, Suite 500
San Diego, CA 92130
(800) 228-4728


The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
Section 13.    STATEMENT OF ERISA RIGHTS.
Participants in this Plan (which is a welfare benefit plan sponsored by Volcano
Corporation) are entitled to certain rights and protections under ERISA. If you
are an Eligible Officer, you are considered a participant in the Plan and, under
ERISA, you are entitled to:
(a)    Receive Information About Your Plan and Benefits
(1)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(2)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

12.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




(3)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each Eligible Officer with
a copy of this summary annual report.
(b)    Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Eligible Officers, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Officers and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.
(c)    Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)    Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

13.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




APPENDIX A
VOLCANO CORPORATION
OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT PLAN
PARTICIPATION AGREEMENT
Name:      ___________________
Section 1.    ELIGIBILITY.
You have been designated as eligible to participate in the Volcano Corporation
Officer Change in Control Severance Benefit Plan (the “Plan”), a copy of which
is attached as EXHIBIT A to this Participation Agreement (the “Agreement”).
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
Section 2.    SEVERANCE BENEFITS
Subject to the terms of the Plan, if you are terminated in a Covered
Termination, and meet all the other eligibility requirements set forth in the
Plan, including, without limitation, executing the required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the severance benefits
set forth in this Section 2. Notwithstanding the schedule for provision of
severance benefits as set forth below, the provision of any severance benefits
under this Section 2 is subject to any delay in payment that may be required
under Section 5 of the Plan.
(a)    Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to (1) one hundred percent (100%) of your
Annual Base Salary plus (2) one hundred percent (100%) of your Target Bonus (the
sum of (1) and (2), the “Base Compensation Severance Benefit”). The Base
Compensation Severance Benefit will be payable to you within ten (10) business
days following the later of (i) the effective date of your Release, or (ii) the
effective date of the Closing.
(b)    Accelerated Vesting of Stock Awards.
(1)    Effective as of the later of the effective date of your Release or the
effective date of the Closing, to the extent not previously vested: (i) the
vesting and exercisability of all outstanding stock options to purchase the
Company’s common stock that are held by you on such date shall be accelerated in
full, (ii) any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any other stock award granted to you by the
Company shall lapse in full, and (iii) the vesting of any other stock awards
granted to you by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full. Notwithstanding the
foregoing, this Section 2(b) shall not apply to stock awards issued under or
held in any Qualified Plan.
(2)    In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in your stock award
agreements or the applicable equity incentive plan under which such stock award
was granted that provides that any then unvested portion of your award will
immediately expire upon your termination of service, no unvested portion of your
stock award shall generally terminate any earlier than ninety (90) days
following any Involuntary Termination of your employment that occurs prior to a
Closing; provided, however that after giving effect to the vesting

14.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




acceleration provisions set forth above, your stock awards shall remain subject
to earlier termination in connection with a “Corporate Transaction” in which
your stock award is not assumed, substituted or continued by the acquiring of
surviving entity as provided in the Equity Plan or substantially equivalent
provisions applicable to your stock award.
(c)    Payment of Continued Group Health Plan Benefits.
(1)    If you timely elect continued group health plan continuation coverage
under COBRA the Company shall pay the full amount of your COBRA premiums, or
shall provide coverage under any self-funded plan, on behalf of you for your
continued coverage under the Company’s group health plans, including coverage
for your eligible dependents, for twelve (12) months following your Covered
Termination (the “COBRA Payment Period”). Upon the conclusion of such period of
insurance premium payments made by the Company, or the provision of coverage
under a self-funded group health plan, you will be responsible for the entire
payment of premiums (or payment for the cost of coverage) required under COBRA
for the duration of your eligible COBRA coverage period. For purposes of this
Section, (i) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (ii) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by you under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are your sole responsibility.
(2)    Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the your behalf, the Company will
instead pay you on the last day of each remaining month of the COBRA Payment
Period a fully taxable cash payment equal to the COBRA premium for that month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to your
election of COBRA coverage or payment of COBRA premiums and without regard to
your continued eligibility for COBRA coverage during the COBRA Payment Period.
Such Special Severance Payment shall end upon expiration of the COBRA Payment
Period.
Section 3.    DEFINITIONS.
(a)    “Equity Plan” means the Company’s Amended and Restated 2005 Equity
Compensation Plan or any successor or other equity incentive plan adopted by the
Company which govern your stock awards, as applicable.
(b)    “Qualified Plan” means a plan sponsored by the Company or an Affiliate
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code.
Section 4.    ACKNOWLEDGEMENTS.
As a condition to participation in the Plan, you hereby acknowledge each of the
following:


(a)    The severance benefits that may be provided to you under this Agreement
are subject to certain reductions under Section 3 of the Plan.
(b)    This Agreement and the Plan supersedes any severance benefit plan, policy
or practice previously maintained by the Company that may have been applicable
to you. Notwithstanding the foregoing, this Agreement and the Plan do not
supersede your Individual Severance Arrangement, if applicable.

15.
  
  
  
  
  
  
  
840151 v4/SD
 

--------------------------------------------------------------------------------




(c)    The severance benefits that may be provided to you under this Agreement
may be reduced by the severance benefits provided to you under your Individual
Severance Arrangement, if applicable, as further specified in Section 2(c) of
the Plan.


To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it to
_____________________ no later than _________, ________.


Volcano Corporation


By:     


Title:             



                            
[Eligible Officer]    Date




EXHIBIT A
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Volcano
Corporation Officer Change in Control Severance Benefit Plan (the “Plan”).
I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.
In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates, and their
parents, subsidiaries, successors, predecessors and affiliates, and their
current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (a) all claims arising out
of or in any way related to my employment with the Company and its affiliates,
or their affiliates, or the termination of that employment; (b) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership, equity, or profits interests in the
Company and its affiliates, or their affiliates; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), and the federal Employee Retirement Income
Security Act of 1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other government agency, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after I sign
this Release provided I have not revoked it.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me or such other date as specified by the Company.
ELIGIBLE OFFICER
Printed Name:    
Signature:     
Date:    


EXHIBIT B
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Volcano
Corporation Officer Change in Control Severance Benefit Plan (the “Plan”).
I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.
In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates, and their
parents, subsidiaries, successors, predecessors and affiliates, and its and
their current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (a) all claims arising out
of or in any way related to my employment with the Company and its affiliates,
or their affiliates, or the termination of that employment; (b) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership, equity, or profits interests in the
Company and its affiliates, or their affiliates; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), and the federal Employee Retirement Income
Security Act of 1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other government agency, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release provided I have not revoked it; and (f) I have received with this
Release all of the information required by the ADEA, including without
limitation a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me or such other date as specified by the Company.
ELIGIBLE OFFICER
Printed Name:    
Signature:     
Date:    




EXHIBIT C
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Volcano
Corporation Officer Change in Control Severance Benefit Plan (the “Plan”).
I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.
In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates, and their
parents, subsidiaries, successors, predecessors and affiliates, and its and
their current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (a) all claims arising out
of or in any way related to my employment with the Company and its affiliates,
or their affiliates, or the termination of that employment; (b) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership, equity, or profits interests in the
Company and its affiliates, or their affiliates; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), and the federal Employee Retirement
Income Security Act of 1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor or any other government agency, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me or such other date as specified by the Company.
ELIGIBLE OFFICER
Printed Name:    
Signature:     
Date:    



16.
  
  
  
  
  
  
  
840151 v4/SD
 